                 Case 17-12560-KJC      Doc 2749     Filed 10/08/18    Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE

 In re                                                   Chapter 11

 WOODBRIDGE GROUP OF COMPANIES, LLC,                     Case No. 17-12560-KJC
 et al.,

                                   Debtors.



   CONDITIONAL OBJECTION OF G3 GROUP LA, INC. TO ASSUMPTION AND
    OBJECTION TO CURE AMOUNTS PROPOSED IN PLAN SUPPLEMENT TO
  DEBTOR'S FIRST AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
  WOODBRIDGE GROUP OF COMPANIES, LLC AND ITS AFFILIATED DEBTORS

         G3 Group LA, Inc. ("G3"), a party to executory contracts with certain of the Debtors,

hereby submits this conditional objection to assumption of contracts to which it is a party and

further objects to certain cure amounts set forth in the Plan Supplement [Docket no. 2657] to the

Debtor's "FIRST AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF

WOODBRIDGE GROUP OF COMPANIES, LLC AND ITS AFFILIATED DEBTORS"

[Docket no. 2398]("Plan").

                                                I.

                                           Background

         G3 is a party to six contracts with one of the Debtors parties, five formally written and

one created though written communications. Two of the formally written agreements are tied to

one project, that being the one where Debtor Varga Investments, LLC is the owner, and there is

one formally written and one informal contract on the Thrasher Avenue project owned by Goose

Rocks Investments, LLC. The six contracts are summarized in the following chart.




AGT\ 2649581.1
                  Case 17-12560-KJC             Doc 2749        Filed 10/08/18   Page 2 of 4




               Owner/Debtor                          Description of Contract1         Project Location

    Varga Investments, LLC                      General Contractor Agreement        638 Sienna Way
                                                (Phase II)                          Los Angeles, CA
                                                                                    90232

    Varga Investments, LLC                      General Contractor Agreement        638 Sienna Way
                                                (Phase III)                         Los Angeles, CA
                                                                                    90232

    Varga Investments, LLC                      General Contractor Agreement        638 Sienna Way
                                                for Shoring Services                Los Angeles, CA
                                                                                    90232

    Goose Rocks Investments, LLC                General Contractor Agreement        9127 Thrasher
                                                and Fire Remediation                Avenue
                                                                                    Los Angeles, CA
                                                                                    90069

    Addison Park Investments, LLC                General Contractor Agreement       642 St. Cloud Road
                                                                                    Los Angeles, CA
                                                                                    90077

    Arlington Ridge Investments, LLC             General Contractor Agreement       1357 Laurel Way
                                                                                    Beverly Hills, CA
                                                                                    90210



           Pursuant to the Plan Supplement, Debtors have proposed to assume all G3 contracts, but

has listed the cure amounts in each instance as "$0.00." G3 has since been informed that the

Debtor Varga Investments, LLC has elected to terminate the Phase III General Contractor

Agreement for convenience, which triggers a fee upon termination.




1
    References coincide with those set forth in the Plan Supplement.

                                                           2
                  Case 17-12560-KJC             Doc 2749        Filed 10/08/18       Page 3 of 4



                                                          II.

                                                      Objection


             G3 does not object to the assumption of the above described contracts, provided

Debtors comply with the provisions of 11 U.S.C. §365. It does however dispute the contention

that the cure amounts are zero. G3 has been in negotiations with the Debtors' representatives and

ultimately there may be no dispute as to the amounts set forth hereinbelow. The amounts to cure

the Debtors' obligations under the following referenced contracts are:



                                           Date/Description of                                  Cure Amount
              Owner                             Contract                     Project Location

Varga Investments, LLC                General Contractor                     638 Sienna Way     $285,0002
                                      Agreement (Phase III)                  Los Angeles, CA
                                                                             90232

Goose Rocks Investments,              General Contractor                     9127 Thrasher      $16,693.91
LLC                                   Agreement and Fire                     Avenue
                                      Remediation                            Los Angeles, CA
                                                                             90069

Arlington Ridge                       General Contractor                     1357 Laurel Way    $175,889.75
Investments, LLC                      Agreement                              Beverly Hills,
                                                                             CA 90210



           As all parties know, §365(b)(1) requires that, as a condition to assumption, Debtors cure

or provide adequate assurance of a prompt cure of any defaults under the contract to be assumed.

To the extent Debtors agree with the above numbers and promptly pay such amounts or provide

adequate assurance of prompt payment, G3 has no objection to assumption. In the absence

thereof, G3 must object.



2
    This amount arises from Varga's election to terminate for convenience.

                                                           3
               Case 17-12560-KJC      Doc 2749     Filed 10/08/18           Page 4 of 4



       G3 further reserves all rights to supplement or correct the cure amounts to the extent

information becomes available that demonstrates that the above numbers are under or overstated.

       WHEREFORE, G3 respectfully submits this conditional objection to assumption and its

objection to the stated cure amounts to the extent they are deemed to be other than as set forth

hereinabove.

Dated: October 8, 2018                         SulmeyerKupetz
                                               a professional corporation



                                                /s/Alan G. Tippie
                                               Alan G. Tippie
                                               333 South Hope Street, 35th Floor
                                               Los Angeles, CA 90071
                                               Tel: (213) 626-2311
                                               Fax: (213) 629-4520
                                               Email: atippie@sulmeyerlaw.com

                                               Counsel for G3 Group LA, Inc.




                                               4
